Exhibit 10.37
AMENDMENT NO. 8
to the
AMENDED AND RESTATED OPERATING AGREEMENT
of
AMERICAN PROCESSING COMPANY, LLC
          THIS AMENDMENT NO. 8 (this “Amendment”) to that certain Amended and
Restated Operating Agreement, dated as of March 14, 2006, as amended by that
certain Amendment No. 1 to the Amended and Restated Operating Agreement, dated
as of January 9, 2007, that certain Amendment No. 2 to the Amended and Restated
Operating Agreement, dated as of November 30, 2007, that certain Amendment No. 3
to the Amended and Restated Operating Agreement, dated as of February 28, 2008,
that certain Amendment No. 4 to the Amended and Restated Operating Agreement,
dated as of August 15, 2008, that certain Amendment No. 5 to the Amended and
Restated Operating Agreement, dated as of July 1, 2009, that certain Amendment
No. 6 to the Amended and Restated Operating Agreement, dated as of December 1,
2009, that certain Amendment No. 7 to the Amended and Restated Operating
Agreement, dated as of January 4, 2010 (the “Operating Agreement”), of American
Processing Company, LLC, a Michigan limited liability company (the “Company”),
is made and entered into to be effective for all purposes as of February 28,
2010, by and among the Company, the Manager and the Member listed on the
signature pages hereto. Capitalized terms used but not otherwise defined herein
shall have meanings specified in the Operating Agreement.
RECITALS
          A. On February 28, 2010, the Company redeemed 23,560 common units held
by Feiwell & Hannoy Professional Corporation in connection with the exercise of
Feiwell & Hannoy’s repurchase right under Section 7.7 of the Operating
Agreement.
          B. Pursuant to Section 10.4 of the Operating Agreement, the Manager,
who also represents a Supermajority-in-Interest of the Members, has amended the
terms of the Operating Agreement to reflect this redemption of common units.
AGREEMENT
1. AMENDMENTS
          1.1 The definition of “Feiwell & Hannoy” in Article I of the Operating
Agreement is deleted in its entirety.
          1.2 Section 7.7 of the Operating Agreement is hereby amended and
restated in its entirety as follows:
          “7.7 Liquidity Right.
(a) For a period of six (6) months after the fourth anniversary of the Closing
Date (as defined in the NDEx Equity Purchase Agreement) with respect to the NDEx
Sellers, each Minority Member will have the right to require the Company to
repurchase all or any portion of such Minority Member’s Common Units or other
Membership Interests in the Company for a purchase price equal to the Repurchase
Price by delivering written notice of the exercise of such right to the Manager
(the “Put Notice”). The date on which the Manager receives a Put Notice
hereinafter is referred to as the “Put Delivery Date”. The parties acknowledge
and agree that, for purposes of calculating the Repurchase Price, the specified
date with respect to the Formula Value Per Common Unit shall be the date of the
Put Closing (as defined below).

 



--------------------------------------------------------------------------------



 



(b) The Company shall be obligated to purchase all of each applicable Minority
Member’s Common Units or other Membership Interests in the Company requested to
be repurchased by such Minority Member in the Put Notice pursuant to Section
7.7(a) hereof (the “Put Securities”), at a closing (the “Put Closing”) on such
date as mutually agreed to by the Manager and the applicable Minority Members,
which date shall not be prior to thirty (30) days after the Put Delivery Date.
At the Put Closing, (i) each Minority Member shall (A) endorse and deliver any
certificates representing the Put Securities held by such Minority Member to be
repurchased by the Company, (B) execute and deliver any other instruments
requested by the Company to evidence the repurchase of the Put Securities by the
Company, and (C) execute and deliver definitive documentation containing
customary representations, warranties and indemnifications satisfactory to the
Manager (including that such Minority Member has good and marketable title to
the Put Securities free and clear of all liens, hypothecations, mortgages,
charges, security interests, pledges and other encumbrances and claims of any
nature), and (ii) the Manager shall deliver to such Minority Member a promissory
note issued by the Company (a “Put Note”) in the aggregate principal amount
equal to the Repurchase Price. Prior to the Put Closing, a Minority Member and
the Manager shall in good faith negotiate the terms and conditions of the Put
Note; provided, however, that such Put Note will (i) be unsecured, (ii) be for a
term of three years with level payments of principal and interest during the
term thereof, (iii) bear interest at a rate equal to the then prevailing prime
rate plus two percent (2%) and (iv) be subject to the terms and conditions of
any subordination agreement requested by the Senior Agent and the Senior
Lenders.”
          1.3 Exhibit A of the Operating Agreement is hereby replaced with
Exhibit A attached hereto.
2. REFERENCE TO AND EFFECT ON THE OPERATING AGREEMENT
          2.1 Each reference in the Operating Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Operating Agreement as amended hereby.
          2.2 Except as specifically amended above, the Operating Agreement
shall remain in full force and effect and is hereby ratified and confirmed.
3. MISCELLANEOUS
          3.1 This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. In accordance with the
Operating Agreement, this Amendment shall be effective upon execution by the
Company, the Manager and a Supermajority-in-Interest of the Members. This
Amendment, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission (including transmission in portable document
format by electronic mail), shall be treated in all manner and respects and for
all purposes as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party hereto shall
re-execute original forms hereof and deliver them to all other parties, except
that the failure of any party to comply with such a request shall not render
this Amendment invalid or unenforceable. No party hereto shall raise the use of
a facsimile machine or other electronic transmission to deliver a signature, or
the fact that any signature was transmitted or communicated through the use of a
facsimile machine or other electronic transmission, as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.
          3.2 Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 



--------------------------------------------------------------------------------



 



          3.3 Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.
          3.4 The language used in this Amendment will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
          3.5 If and to the extent there are any inconsistencies between the
Operating Agreement and this Amendment, the terms of this Amendment shall
control.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
the date first written above.

                COMPANY:  
 
              AMERICAN PROCESSING COMPANY, LLC  
 
              By: DOLAN APC LLC       Its: Manager  
 
         
 
  By:   /s/ Scott J. Pollei  
 
              Name: Scott J. Pollei       Its: Vice President  
 
              MANAGER:  
 
              DOLAN APC LLC  
 
         
 
  By:   /s/ Scott J. Pollei  
 
              Name: Scott J. Pollei       Its: Vice President  
 
              MEMBERS:       DOLAN APC LLC  
 
         
 
  By:   /s/ Scott J. Pollei  
 
              Name: Scott J. Pollei       Its: Vice President  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Members, Capital Contributions, Capital Accounts
Common Units and Participating Percentages
As of February 28, 2010

                  Name, Address, Phone         and Fax of Member   Common Units
  Participating Percentage
Dolan APC, LLC
c/o Dolan Media Company
222 South Ninth Street
Suite 2300
Minneapolis, Minnesota 55402
Phone: (612) 317-9425
Fax: (612) 317-9434
Attention: James P. Dolan
    1,278,857       93.82 %
 
               
Jacqueline M. Barrett
5941 Club Oaks Drive
Dallas, Texas 75248
Phone: (972) 341-0512
Fax: (972) 341-0601
    34,609       2.54 %
 
               
Robert F. Frappier
1735 North Blvd.
Houston, Texas 77098
Phone: (713) 693-2002
Fax: (713) 621-2179
    14,899       1.10 %
 
               
James C. Frappier and Judith A. Frappier, JTWROS
4308 Mossey Oak Court
Flower Mound, Texas 75022
Phone: (214) 668-0303
Fax: (972) 341-5024
    5,714       0.42 %
 
               
Mary A. Daffin and Maynard Samuel Daffin, Sr.,
Tenants in Common
11750 Gallant Ridge Lane
Houston, Texas 77082
Phone: (281) 596-8733
Fax: (281) 596-8462
    14,899       1.10 %
 
               
Barry Tiedt and Terri Tiedt, JTWROS
921 Genoa Court
Argyle, Texas 76226
Phone: (972) 341-0572
Fax: (972) 341-0679
    5,714       0.42 %

 



--------------------------------------------------------------------------------



 



                  Name, Address, Phone         and Fax of Member   Common Units
  Participating Percentage
Abbe L. Patton and Lisle D. Patton, JTWROS
6016 Pinnacle Cr.
Little Elm, Texas 75068
Phone: (972) 341-0506
Fax: (972) 341-0678
    5,714       0.42 %
 
               
Rebecca L. Howell
1916 Lincolnshire
Bedford, TX 76021
Phone: (972) 341-0596
Fax: (972) 341-0679
    601       0.04 %
 
               
Jill A. Helmers
5208 Saddle Drive
Flower Mound, TX 75028
Phone: (972) 341-0505
Fax: (972)341-0679
    600       0.04 %
 
               
Christine T. Pummill
249 Enclaves Court
Coppell, TX 75019
Phone: (972) 341-523104
Fax: (972)341-0679
    600       0.04 %
 
               
Brian S. Engel
P.O. Box 76
Driftwood, TX 78619
Phone: (512) 477-0008
Fax: (512) 477-1112
    393       0.03 %
 
               
Steve P. Turner and Marsha L. Turner,
Tenants in Common
10002 Brandywine Circle
Austin, TX 78750
Phone: (512) 477-0008
Fax: (512) 477-1112
    394       0.03 %
 
               
TOTAL:
    1,362,994       100.000 %

 